Citation Nr: 0820496	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to PTSD.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and May 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Indianapolis, Indiana.

The veteran did not file a timely notice of disagreement with 
the June 2004 rating decision denying service connection for 
PTSD.  Rather, she timely appealed a May 2005 rating decision 
confirming and continuing the June 2004 rating decision.  
Nevertheless, her claim remains one for service connection 
rather than a request to reopen a previously disallowed claim 
pursuant to 38 C.F.R. § 3.156.  In this regard, the veteran's 
claim was initially adjudicated prior to the expiration of 
the one-year period in which relevant evidence may be 
submitted.  Following this rating decision, but within one 
year of her September 2003 claim, she submitted additional 
evidence.  As such, VA was required to readjudicate the 
claim.  See 38 C.F.R. § 3.159(b) (2007).  Her claim was 
readjudicated in May 2005; a timely notice of disagreement 
was filed as to this rating decision.  Under these 
circumstances, the veteran's claim remains an original 
application for benefits.

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise with 
respect to the issue of whether there is credible evidence of 
record indicating that the veteran's alleged stressor, an in-
service sexual assault, occurred.

2.  The veteran has a diagnosis of PTSD due to an in-service 
sexual assault that conforms to DSM-IV criteria.



CONCLUSION OF LAW

PTSD was incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted 
with respect to the veteran's claim of entitlement to service 
connection for PTSD, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

Analysis

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the DSM-IV); (2) a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
If, as in this case, the claimant's stressor is not related 
to combat, then her testimony alone is not sufficient to 
establish the occurrence of that stressor, and her testimony 
must be corroborated by credible supporting evidence.  Cohen, 
supra.  

The veteran asserts that she is entitled to service 
connection for PTSD as a result of an in-service sexual 
assault that occurred during the early spring of 1987 while 
serving in Germany.  Specifically, the veteran reports that 
she invited a man to her barracks, and that when she refused 
his sexual advances he raped her.  The veteran has indicated 
throughout this appeal that she never reported this rape to 
anyone in service because she was the only female in her 
platoon and that, prior to this incident, she had already 
incurred varying levels of sexual harassment due to her 
gender.  The veteran stated that she felt she had nowhere to 
turn for help.  She decided to come forward in the mid-1990s 
after seeing a documentary on television about sexual assault 
and the military.  

Consistent with the veteran's statements that she did not 
report this rape, her service treatment and personnel records 
are silent for any mention of in-service sexual assaults.  As 
the veteran did not confide in anyone following these 
incidents, no buddy statements can be elicited.  Post-
service, the first documented evidence of treatment is an 
April 1997 Vet Center intake assessment report noting the 
veteran's claimed in-service sexual assault and harassment.  
The impression was clinical depression, rule out PTSD.

The veteran was assigned a DSM-IV Axis I diagnosis of PTSD 
based on her reported military sexual trauma at a February 
2005 VA examination.  In diagnosing the veteran, the examiner 
indicated that the veteran's described events and symptoms 
met all of the criteria for a diagnosis of PTSD, including 
criterion A (person exposed to a traumatic event in which she 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and her response involved intense fear, helplessness, 
or horror).  See February 2005 VA Examination Report, p. 15.  
See also Diagnostic and Statistical Manual of Mental 
Disorders, 209 (4th ed. 1994).  Under such circumstances, the 
relevant issue for the Board's determination is whether there 
is sufficient corroborative evidence of the alleged in-
service rape.  

VA's Adjudication Procedure Manual M21-1, Part III, paras. 
5.14(c)(7)-(8) provides that if a veteran's military records 
contain no documentation that personal trauma occurred, VA is 
to consider secondary evidence, such as lay statements 
indicating increased use or abuse of leave without an 
apparent reason or describing episodes of depression, panic 
attacks, or anxiety, but no identifiable reasons for the 
episodes, or evidence of behavioral changes that occurred 
around the time of the incident, including visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment, sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification, changes in performance 
and performance evaluations, increased or decreased use of 
prescription medications, increased use of over-the-counter 
medications, evidence of substance abuse, such as alcohol or 
drugs, increased disregard for military or civilian 
authority, obsessive behavior such as overeating or 
undereating, unexplained economic or social behavior changes, 
treatment for physical injuries around the time of the 
claimed trauma, and the breakup of a primary relationship.  
See also 38 C.F.R. § 3.304(f)(3) (2007).  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether such 
evidence indicates the occurrence of a personal assault.

After careful review of the record, the Board concludes that 
there is credible evidence of behavioral changes in the 
veteran's service records, as well as corroborative lay 
statements sufficient to suggest that the veteran was raped 
during service.  As discussed in more detail below, such 
evidence, when considered in conjunction with the February 
2005 VA examiner's opinion that the veteran met criteria A 
for PTSD, at a minimum, places the issue of whether the 
veteran's alleged in-service sexual assault occurred in 
genuine equipoise.  

Regarding any evidence of behavioral changes following the 
alleged incident that might indicate its occurrence, the 
February 2005 examination report notes a number of changes in 
the veteran's psychosocial functional status and quality of 
life following the alleged trauma, including an increase in 
alcohol drinking and a rejection of men followed by 
engagement in lesbian relationships.  The veteran has also 
identified a number of changes, including weight gain 
following the incident, increased anxiety, receipt of a 
summarized Article 15, and request for a transfer.  

A review of her service treatment records reveals that the 
veteran attended a weight control class in September 1987 
when her weight increased from 161 pounds at entrance to 180 
pounds; by October 1987 she was down to 165 pounds.  At 
service separation the veteran's weight was up again (176 
pounds), and two months after service separation, she weighed 
196 pounds.  See January 1989 VA Examination Report.  As for 
evidence of anxiety, service treatment records demonstrate 
that on two occasions in March 1988 the veteran presented 
with complaints of chest pain.  She had never complained of 
such symptoms previously.  At one such visit, she indicated 
that her job was stressful; the diagnosis was anxiety-related 
chest pain.  

Service personnel records reflect that following the alleged 
rape, in November 1987, the veteran requested an intertheater 
transfer (ITT) to Korea.  Additionally, education records 
illustrate that the veteran failed to complete an educational 
course, general psychology, in the spring of 1987.  An 
education counseling note dated in January 1988 indicates 
that the need for self-discipline was stressed.  Prior to 
March 1987, the veteran had consistently and successfully 
completed her coursework.  She eventually resumed coursework 
in 1988, but only took one credit versus three credits as she 
previously had.  There is no evidence of the veteran's 
reported Article 15 disciplinary charge; however, the Board 
observes that she indicated at her VA examination that it was 
likely not associated with her record.  

In addition to evidence of behavior changes in the veteran's 
service records, she submitted lay statements from her sister 
and mother that describe noticeable behavior changes during 
and after the military.  Her sister indicated that following 
service the veteran suffered from depression and anxiety 
requiring medication; she stated that although she was aware 
the veteran had been diagnosed with PTSD, the veteran had not 
shared the source of this PTSD with her.  She only knew that 
it was something that happened to the veteran in Germany and 
that it was sexual in nature.  The veteran's mother focused 
on changes in the veteran's behavior during service.  Perhaps 
most notable, the veteran's mother stated that the veteran 
wrote many letters during her first Christmas in Germany in 
1986; the following year, in 1987, the veteran's letters 
began to convey sadness.  She noticed the veteran becoming 
more distant and evasive; the source of this behavior change 
was not known, but the veteran mentioned the difficulty of 
being one of the only women there.  The veteran's mother 
wrote that "there was indications to [her and the veteran's 
father] that some sort of abuse had taken place."  See 
Letter from the Veteran's Mother dated April 20, 2006, p. 4.  
Finally, the veteran's mother noted that the veteran began to 
struggle with alcohol near the end of service; she indicated 
that this struggle was evident both times the veteran visited 
home between 1988 and 1993.

As noted above, the veteran did not seek treatment until the 
mid-1990s for her alleged military sexual trauma and PTSD.  
Records associated with the claims file make some mention of 
the in-service events that are the source of her current 
problems; however, there is more focus on her current 
emotional state and current stressors.  In February 2005, the 
VA examiner carefully reviewed the claims file, including 
most of the evidence discussed above, and interviewed the 
veteran.  Following this interview and review, it was the 
examiner's opinion that the veteran met the criteria for 
PTSD, including criterion A.  Although the examiner did not 
explicitly discuss whether the behavioral changes noted 
throughout the examination report corroborated the veteran's 
claimed trauma, the Board concludes that the examiner's 
discussion of behavioral changes followed by an opinion that 
she endorses criterion A can be reasonably interpreted as an 
assessment of the likelihood of the rape's occurrence.  Given 
the thoroughness of the February 2005 examination report, the 
Board will afford it and the opinions contained within it 
great probative value.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches, 
as is true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).

Thus, with consideration of the objective evidence of 
behavioral changes during service that might indicate the 
incurrence of a sexual assault as well as the February 2005 
VA examiner's opinion that such evidence demonstrated that 
the veteran met criterion A of the DSM-IV criteria for PTSD, 
the Board finds that the evidence is at the very least in 
equipoise as to the issue of whether the veteran's alleged 
in-service military sexual trauma occurred.  The Board will 
therefore grant the veteran the benefit of the doubt in 
accordance with 38 U.S.C.A. § 5107(b) (West 2002), and find 
that it is at least as likely as not that the veteran's 
claimed stressor occured.  The record contains a highly 
probative VA examiner's opinion that the veteran has PTSD as 
a result of this stressor.  Accordingly, entitlement to 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran asserts that she is entitled to service 
connection for fibromyalgia as such disability is related to 
her military service.  Alternatively, the veteran reported 
that she was told her fibromyalgia is directly related to 
PTSD.  See August 2005 Notice of Disagreement.  In support of 
her claim, the veteran submitted an August 2004 VA 
rheumatology treatment record that reflects complaints of 
chronic pain in the neck, back, shoulders, and knees, with 
increasing symptomatology for the last eight months.  The 
diagnosis provided is fibromyalgia.  She also submitted 
internet literature regarding a "growing body of research 
linking posttraumatic stress and chronic pain" conditions 
like fibromyalgia.  See Posttraumatic Stress, Fibromyalgia 
Linked, 
http://www.immunesupport.com/library/print.cfm?ID=5797.

Regarding the August 2004 VA treatment record, the Board 
observes that the only VA treatment records currently 
associated with the claims folder (with the exception of this 
record) are for the year 2003.  Thus, it appears that there 
are outstanding VA treatment records pertinent to the 
veteran's claim.  Such records are considered in the 
constructive possession of VA adjudicators; therefore, VA 
must undertake reasonable efforts to acquire these documents.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board notes that the veteran reported that her symptoms 
of fatigue began in 1993; chronic pain did not begin until 
2002.  See February 2005 VA Examination Report for 
Fibromyalgia.  The veteran indicated on her September 2003 VA 
Form 21-526 that she was a member of the Army National Guard 
in Anderson, Indiana, for the period from 1993 through 1996.  
VA has a duty to obtain the veteran's complete service 
medical records, when possible.  38 C.F.R. § 3.159(c)(3) 
(2007).  Moreover, in the present case, the veteran's 
National Guard records might contain evidence relevant to her 
claimed symptoms of fatigue associated with fibromyalgia.  
Therefore, the Board finds that the agency of original 
jurisdiction (AOJ) should obtain these records while this 
appeal is on remand.  Efforts to obtain the veteran's Army 
National Guard service medical records should include 
requests to the Adjutant General of Indiana.  

In addition to remanding for outstanding VA treatment and 
National Guard records, the Board finds that a VA examination 
should be provided requesting an opinion as to the likelihood 
that the veteran's fibromyalgia is related to either her 
military service or PTSD.  With regard to the latter, the 
examiner should consider whether there is evidence that her 
PTSD aggravates this disability.  See 38 C.F.R. § 3.310 
(2007).

Finally, the veteran has not yet been provided VCAA first 
element notice regarding the evidence and information 
necessary to substantiate her claim of entitlement to service 
connection for fibromyalgia on a secondary basis.  Therefore, 
this notice should be provided while this appeal is being 
remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA corrective letter 
that expressly informs her of the evidence and 
information necessary to substantiate her 
claim of entitlement to service connection for 
fibromyalgia as secondary to PTSD.

2.  Obtain any VA treatment records from the 
Indianapolis VAMC for the period from 1994 
through the present.  A response, negative or 
positive, should be associated with the claims 
file.  Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

3.  Obtain the veteran's service medical 
records associated with her service in the 
Indiana Army National Guard for the period 
from 1993 through 1996, from the appropriate 
service department.  Such efforts should 
include requests to the Adjutant General of 
Indiana.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  Schedule the veteran for a VA 
examination for the purpose of ascertaining 
the etiology of her claimed fibromyalgia.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims folder 
was reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, the examiner 
should specify whether the veteran has a 
current diagnosis of fibromyalgia.  The 
examiner should then provide an opinion as 
to:

(a) whether any current fibromyalgia is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), etiologically related to her 
active service. 

(b) whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any fibromyalgia is etiologically 
related to the veteran's PTSD, including 
whether the veteran's PTSD caused, 
contributed to cause, or chronically 
worsened (aggravated) any fibromyalgia.  In 
providing an opinion, the examiner should 
consider and comment on the internet 
literature submitted by the veteran 
regarding a causal link between post-
traumatic stress and chronic pain conditions 
such as fibromyalgia.

A detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has 
fibromyalgia that is either related to 
service, or is causally related to or 
aggravated by PTSD, on a medical scientific 
basis, and without invoking processes 
related to guesses or based upon mere 
conjecture or pure speculation, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

5.  After completion of the above, and any 
other development deemed necessary, review the 
expanded record and determine if the veteran 
has submitted evidence sufficient to warrant 
entitlement to the benefit sought.  Unless the 
benefit sought on appeal is granted, the 
veteran and her representative, if any, should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


